 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      EASTERN DISTRICT OF CALIFORNIA

10

11                                         Case Nos.
12   TIFFANY PHOMMATHEP, et al.,           No. 2:18-CV-02916-TLN-DMC
13            v.
     COUNTY OF TEHAMA, et al.
14   BOB STEELE, et al.                    No. 2:18-CV-02927-TLN-DMC
              v.
15   COUNTY OF TEHAMA, et al.
     JAMES WOODS, JR., et al.              No. 2:18-CV-02918-TLN-DMC
16            v.
17   COUNTY OF TEHAMA, et al.
     TROY McFADYEN, et al.                 No. 2:18-CV-02912-TLN-DMC
18            v.
     COUNTY OF TEHAMA, et al.
19   A.H.                                  No. 2:18-CV-02917-TLN-DMC
              v.
20
     COUNTY OF TEHAMA, et al.
21   FRANCISCO CARDENAS, et al.            No. 2:18-CV-03021-TLN-KJN
              v.
22   COUNTY OF TEHAMA, et al.              ORDER RELATING CASES,
                                           JOINING HEARING ON
23                                         DEFENDANTS’ RULE 12(b)(6)
                                           MOTIONS (IF ANY), AND SETTING
24
                                           BRIEFING SCHEDULE
25
                                           F.R.Civ.P. 42: L.R. 143
26
27

28
                                       1
 1           The Court has reviewed the parties’ Stipulation and Proposed Order for Joining Hearing

 2   On Defendants Rule 12(b)(6) Motions (If Any) in Related Cases and Setting Briefing Schedule

 3   filed in each of the above-entitled actions. (18cv2912 at ECF No. 11; 18cv2916 at ECF No. 14;

 4   18cv2917 at ECF No. 11; 18cv2918 at ECF No. 9; 18cv2927 at ECF No. 15; 18cv3021 at ECF

 5   No. 5). As a preliminary matter, the Court notes that a notice of related case was not filed in Case

 6   Number 18-cv-3021-TLN-KJN, and so the case had not been related to the other cases captioned

 7   above. It appears, however, that this was simply an oversight and that the parties intended to

 8   relate Case Number 18-cv-3021-TLN-KJN. (See, e.g., ECF No. 5.) Indeed, it appears from the

 9   present stipulation that the parties believed it to be so related.

10           Accordingly, the Court has now examined the above-entitled actions and finds that Case

11   Number 18-cv-3021-TLN-KJN is in fact related to the other actions above within the meaning of

12   Local Rule 123(a). The actions involve the same defendants, are based on the same series of

13   events, and involve similar questions of fact and law, and would therefore entail a substantial

14   duplication of labor if heard by different judges. Accordingly, the assignment of the matters to the

15   same judge is likely to affect a substantial savings of judicial effort and is also likely to be

16   convenient for the parties. Because the case is already assigned to Judge Nunley, it need only be

17   reassigned to Magistrate Judge Dennis M. Cota. Henceforth, the caption on documents filed in

18   the reassigned case shall be shown as 18-cv-3021-TLN-DMC.

19           Regarding the parties’ stipulation and proposed order, the stipulation is GRANTED in

20   part, as follows:
21           1. The parties shall exchange initial disclosures not later than March 22, 2019;

22           2. To whatever extent the Tehama County Defendants elect to respond to Plaintiffs’

23               initial complaints in the above-entitled actions in the form of Rule 12(b)(6) motions,

24               these Defendants may file a single Rule (12)(b)(6) motion not later than April 1, 2019,

25               not to exceed thirty (30) pages, calendared for a single, joint hearing date not sooner

26               than May 30, 2019;
27           3. The Tehama County Defendants shall file the identical Rule 12(b)(6) motion under

28               each separate case number;
                                                          2
 1         4. If the parties wish to create a single Master Case, they are required to first file a

 2             request to consolidate the cases;

 3         5. Plaintiffs shall have until May 1, 2019 to file oppositions to any such motions filed by

 4             Defendants;

 5         6. Plaintiffs may file separate oppositions not to exceed twenty (20) pages each, or may

 6             file a single opposition not to exceed (30) pages;

 7         7. Plaintiffs may not join in or incorporate by reference one another’s statements of facts

 8             and arguments;

 9         8. Defendants shall then have fifteen (15) days from the date Plaintiffs file such

10             oppositions to file any replies.

11         IT IS SO ORDERED.

12   Dated: March 20, 2019

13

14

15                                        Troy L. Nunley
                                          United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
